DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.
Status of Claims
This action is in response to the reply filed July 13, 2022.
Claims 1, 5-6, 11, and 18-19 have been amended. 
Claims 1-20 are currently pending and have been examined.
Response to Arguments
The previous claim rejections under 35 USC 112(b) have been withdrawn in response to the submitted amendments.
The previous claim rejection under 35 USC 112(a) to the sensor monitors has been withdrawn in response to Applicant’s arguments. 
Applicant's remaining arguments filed July 13, 2022 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 112(a), Applicant presented the following arguments:
Applicant respectfully submits that the subject matter of Claim 15 is implicitly described in the specification at least at paragraphs [0023] and [0029]-[0030] and Figure 1. As shown in Figure 1 several devices (e.g., device 122, 124, 126, and 141) each implement an authentication component executable via an application (e.g., application 101) of each respective device. Furthermore, consumer device(s) 122 can represent more than one device. In the same manner, a reservations operation can be simultaneously executed via "an application executing on a device, website application, an application executing on a cloud platform..." (See Subject Application, paragraph [0024]). 
As such, the subject matter of claim 15 is implicitly described in the specification at least in paragraphs [0023] and [0029]-[0030] as well as Figure 1. The disclosure demonstrates that a person of ordinary skill in the art would reasonably conclude that Applicant had possession of the claimed invention as of the filing date of this application. Furthermore, an office action need not include verbatim support for claim language, examples or demonstrate an actual reduction to practice (See Ariad, 598 F.3d at 1352). Accordingly, Applicant respectfully requests withdrawal of this rejection.
Examiner respectfully disagrees. Claim 1 describes “authenticating, by the at least one server device, an authorized user device based on a request to access the locker compartment …” Claim 15 depends upon claim 1 and the simultaneous authentication in claim 15, when read as a dependent claim, requires simultaneously receiving an unlock request to the locker compartment from multiple devices simultaneously. Applicant is arguing that reservations (and presumably other server operations) may be performed simultaneously, a point which Examiner does not dispute, however this is not relevant to the simultaneous authentication in claim 15. Claim 15 involves simultaneous authentication using multiple unlock requests for the same locker compartment which is a security protocol not disclosed in the specification. In other words, claim 15 when read with claim 1, requires two simultaneous requests to unlock the locker compartment rather than simultaneous processing of unrelated requests that the server authenticates for different locker compartments. Examiner recommends that if Applicant intends for the simultaneous authentication of multiple devices to mean authentication for accessing different locker compartments that this clarification be included in the claims.

Regarding the previous rejection under 35 U.S.C. 102/103, Applicant’s arguments have been considered but are moot in view the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 15, the specification fails to disclose authentication of multiple user devices occurring simultaneously. Specification [0025] contemplates multiple user devices, however this is only discussed in the context of reservations not authentication. Specification [0029] discusses multiple authentication components however there is no explanation of how these may be used simultaneously. In other words, there is no discussion of the specification of how to simultaneously use or authenticate multiple user devices simultaneously. Therefore, the claims fail to comply with the written description requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rephlo (U.S. P.G. Pub. 2017/0124789 A1), hereinafter Rephlo, in view of Abhyanker (U.S. P.G. Pub. 2014/0180914 A1), hereinafter Abhyanker.

Claim 1. 
Rephlo discloses a system, comprising: 
a memory that stores computer executable instructions (Rephlo [0011], [0027] control center); 
at least one processor, communicatively coupled to the memory (Rephlo [0011], [0027] control center), that facilitates execution of the executable instructions to perform operation comprising: 
an autonomous smart locker vehicle comprising a smart locker portion comprising locker compartments accessible via compartment doors electronically coupled to locking mechanisms (Rephlo [0030] unmanned vehicle; [0031] compartments; [0036], [0082], [0110], [0113] component may comprise a locking mechanism to lock a payload inside);
a central control subsystem (Rephlo [0011], [0027] control center) configured to:
receive a request, by at least on server device, to access the autonomous smart locker vehicle at a target location (Rephlo [0106] after arrival at a delivery location unmanned vehicle may wait for consumer input; [0107] unmanned vehicle may prompt consumer to enter input data for authentication; [0108] user may not be prompted and merely provide input; [0114] proximity input);
planning routes, by the at least one server device based on customized route requirement criteria (Rephlo [0055] request data is sent to the selected unmanned vehicle; [0056] direct the selected unmanned vehicle to travel to a location for loading of the requested payload; [0044] navigation system may be updated with current traffic, weather, and may adjust travel routes based on such conditions; [0050] request may specify a time for delivery, as soon as possible, or schedule delivery; [0070] unmanned vehicle may change its route based on consumer’s current location; [0089] predetermined payload delivery route);
generate, by the at least one server device, an automated route between the autonomous smart locker vehicle location and the target location based on customized route requirement criteria (Rephlo [0056] direct the selected unmanned vehicle to travel to a location for loading of the requested payload; [0044] navigation system may be updated with current traffic, weather, and may adjust travel routes based on such conditions; [0050] request may specify a time for delivery, as soon as possible, or schedule delivery; [0052] traffic conditions may determine the type of unmanned vehicle; [0053] local regulations may determine the type of unmanned vehicle; [0070] unmanned vehicle may change its route based on consumer’s current location);
request, by the at least one server device, the smart locker vehicle to travel the automated route to the target location to satisfy an estimated time of arrival (Rephlo [0055] request data is sent to the selected unmanned vehicle; [0056] direct the selected unmanned vehicle to travel to a location for loading of the requested payload; [0044] navigation system may be updated with current traffic, weather, and may adjust travel routes based on such conditions; [0050] request may specify a time for delivery, as soon as possible, or schedule delivery; [0052] traffic conditions may determine the type of unmanned vehicle; [0053] local regulations may determine the type of unmanned vehicle; [0070] unmanned vehicle may change its route based on consumer’s current location);
generate, by the at least one server device, an access identifier corresponding to a locker compartment (Rephlo [0046], [0077], [0105] consumer may create a profile with information used to authenticate a consumer and access a payload of a chamber of the unmanned vehicle);
authenticating, by the at least one server device, an authorized user device based on a request to access the locker compartment and satisfaction of enhanced smart locker compartment access requirements (Rephlo [0076] wait for consumer interaction to initiate an authentication process; [0077] use a combination of information to verify the consumer; [0078]-[0079] control center may confirm authentication information; [0109] compare inputs to profile data for authentication);
provisioning, by the at least one server device, the access identifier to the authorized user device (Rephlo [0046], [0077], [0105] consumer may create a profile with information used to authenticate a consumer and access a payload of a chamber of the unmanned vehicle);
triggering, by the at least one server device, an automated unlock or lock command of at least one of the locking mechanisms corresponding with at least one compartment door associated with the locker compartments based on receipt of the access identifier and an unlock request from the authorized user device (Rephlo [0077] authentication process may authenticate the consumer’s identity; [0082], [0113] after consumer identity has been verified, chamber may unlock; [0105] profile data stored at central controller; [0109] compare inputs to profile data for authentication);
Regarding the following limitation, Rephlo discloses wherein the locker compartments are configured with:
sensor monitors (Rephlo [0063]-[0064] unmanned vehicle may respond to status inquiries to determine if there is a malfunction or tampering), and
motion sensors (Rephlo [0041] sensor system includes accelerometer, gyroscope, altimeter, temperature, wind, and the like)
However, Rephlo does not disclose wherein the locker compartments contain the following features, but Abhyanker does:
refrigeration mechanism (Abhyanker [0115]-[0116], [0491] interior of the storage compartment may be temperature controlled via the temperature control module e.g. heated, cooled, kept at a certain humidity), 
heating mechanisms (Abhyanker [0115]-[0116], [0491] interior of the storage compartment may be temperature controlled via the temperature control module e.g. heated, cooled, kept at a certain humidity), 
temperature control mechanisms (Abhyanker [0115]-[0116], [0491] interior of the storage compartment may be temperature controlled via the temperature control module e.g. heated, cooled, kept at a certain humidity), and
humidity sensors (Abhyanker [0115]-[0116], [0491] interior of the storage compartment may be temperature controlled via the temperature control module e.g. heated, cooled, kept at a certain humidity). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the temperature controlled compartment of Abhyanker for the chamber of Rephlo (Rephlo [0031]). Both the temperature controlled compartment of Abhyanker and the chamber of Rephlo are known in the unmanned delivery vehicle art for being able to carry a delivery item. Thus, the simple substitution of one known element in the art of unmanned delivery vehicles for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Rephlo’s system with the improved functionality to safely transport a wider variety of items that may be more vulnerable to damage, such as certain stock certificates and bank notes, where condensation inside the chamber may cause older inks or paper to deteriorate if temperature and humidity are not regulated.

Claim 2. 
Rephlo in view of Abhyanker teaches all the elements of claim 1, as shown above. Additionally, Rephlo discloses: 
wherein the autonomous smart locker vehicle is an autonomous car, autonomous drone, or autonomous truck (Rephlo [0030] unmanned vehicle).

Claim 3. 
Rephlo in view of Abhyanker teaches all the elements of claim 1, as shown above. Additionally, Rephlo discloses wherein the central control subsystem is further configured to: 
assign, by the at least ones server device, the locker compartment to a user device for a period of time based on a reservation request (Rephlo [0050] consumer may schedule delivery for a specific time and date; [0056] control center may select an available unmanned vehicle); and 
provisioning, by the at least one server device, a booking confirmation to the user device (Rephlo [0069] unmanned vehicle may receive status information including payload status, tampering event detection, speed, maintenance, time until delivery, and expected delivery time; [0071] based on data regarding a consumer reservation; [0084] control center may track status information).

Claim 4. 
Rephlo in view of Abhyanker teaches all the elements of claim 1, as shown above. Additionally, Rephlo discloses wherein the central control subsystem is further configured to: 
notify another user device of the automated route to the target location (Rephlo [0069] provide client device status information; [0073] unmanned vehicle begins a delivery process and sends a notification to another consumer device or a device designated to receive notification by the consumer, alerting that unmanned vehicle is near the delivery location; [0084] control center may track status information); and
identify a schedule for the autonomous smart locker vehicle to arrive at another target location corresponding to the another user device (Rephlo [0069] provide client device status information; [0073] unmanned vehicle begins a delivery process and sends a notification to another consumer device or a device designated to receive notification by the consumer, alerting that unmanned vehicle is near the delivery location; [0084] control center may track status information).

Claim 5. 
Rephlo discloses a computer-implemented method, comprising: 
requesting, by a user device comprising one or more processor, to drop off or pickup an item in a locker compartment of an autonomous smart locker vehicle (Rephlo [0047] consumer may request on-demand delivery; [0048] request may specify a payload type; [0049] request may specify a location; [0050] request may specify a time for delivery; [0051] request may specify a type of unmanned vehicle used in delivery; [0054] request may be edited by consumer any time before delivery); 
receiving, by the user device, an assigned locker compartment corresponding to an assigned autonomous smart locker vehicle to execute the drop off request or the pickup request (Rephlo [0056] control center may select an available unmanned vehicle; [0073] unmanned vehicle beings a delivery process and sends a notification to client device); 
receiving, by the user device, an identifier corresponding to the assigned locker compartment of the assigned autonomous smart locker vehicle (Rephlo [0075] unmanned vehicle may display identifiers to allow a consumer to recognize the unmanned vehicle); 
receiving, by the user device, a notification of an arrival of the assigned autonomous smart locker vehicle (Rephlo [0075] alert consumer that unmanned vehicle is near the delivery location; [0076] unmanned vehicle waits for consumer interaction; [0077] authentication process may be initiated by unmanned vehicle); and 
provisioning, by the user device, an automatic unlock request, satisfaction of enhanced smart locker compartment access requirements, and an authentication identifier to a central control subsystem to trigger an unlocking of the assigned locker compartment based on a proximity of the assigned autonomous smart locker vehicle (Rephlo [0076] wait for consumer interaction to initiate an authentication process; [0077] use a combination of information to verify the consumer; [0080] client device may communicate input authentication data; [0082], [0113] after consumer identity has been verified, chamber may unlock; [0105], [0114] proximity based authentication to unlock payload; [0109] compare inputs to profile data for authentication),
Regarding the following limitation, Rephlo discloses wherein the locker compartments are configured with:
sensor monitors (Rephlo [0063]-[0064] unmanned vehicle may respond to status inquiries to determine if there is a malfunction or tampering), and
motion sensors (Rephlo [0041] sensor system includes accelerometer, gyroscope, altimeter, temperature, wind, and the like)
However, Rephlo does not disclose wherein the locker compartments contain the following features, but Abhyanker does:
refrigeration mechanism (Abhyanker [0115]-[0116], [0491] interior of the storage compartment may be temperature controlled via the temperature control module e.g. heated, cooled, kept at a certain humidity), 
heating mechanisms (Abhyanker [0115]-[0116], [0491] interior of the storage compartment may be temperature controlled via the temperature control module e.g. heated, cooled, kept at a certain humidity), 
temperature control mechanisms (Abhyanker [0115]-[0116], [0491] interior of the storage compartment may be temperature controlled via the temperature control module e.g. heated, cooled, kept at a certain humidity), and
humidity sensors (Abhyanker [0115]-[0116], [0491] interior of the storage compartment may be temperature controlled via the temperature control module e.g. heated, cooled, kept at a certain humidity). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the temperature controlled compartment of Abhyanker for the chamber of Rephlo (Rephlo [0031]). Both the temperature controlled compartment of Abhyanker and the chamber of Rephlo are known in the unmanned delivery vehicle art for being able to carry a delivery item. Thus, the simple substitution of one known element in the art of unmanned delivery vehicles for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Rephlo’s system with the improved functionality to safely transport a wider variety of items that may be more vulnerable to damage, such as certain stock certificates and bank notes, where condensation inside the chamber may cause older inks or paper to deteriorate if temperature and humidity are not regulated.

Claim 6. 
Rephlo discloses a computer-implemented method, comprising: 
receiving, by a central control system, a user device request to pickup or drop off an item in a locker compartment of an autonomous smart locker vehicle (Rephlo [0047] consumer may request on-demand delivery; [0048] request may specify a payload type; [0049] request may specify a location; [0050] request may specify a time for delivery; [0051] request may specify a type of unmanned vehicle used in delivery; [0054] request may be edited by consumer any time before delivery); 
determining, by the central control system, a target autonomous smart locker vehicle for fulfilling the pickup or drop off request based on route requirement criteria and a requested arrival time (Rephlo [0050] request may specify a time for delivery, as soon as possible, or schedule delivery; [0052] traffic conditions may determine the type of unmanned vehicle; [0053] local regulations may determine the type of unmanned vehicle; [0056] control center may select an available unmanned vehicle); 
determining, by the central control system, at least one route to travel in order to fulfill the pickup or drop off request based on the route requirement criteria comprising at least one of a set of location, time and direction requirements (Rephlo [0056] direct the selected unmanned vehicle to travel to a location for loading of the requested payload; [0044] navigation system may be updated with current traffic, weather, and may adjust travel routes based on such conditions; [0050] request may specify a time for delivery, as soon as possible, or schedule delivery; [0052] traffic conditions may determine the type of unmanned vehicle; [0053] local regulations may determine the type of unmanned vehicle; [0070] unmanned vehicle may change its route based on consumer’s current location); 
transmitting, by the central control system, vehicle data corresponding to the autonomous smart locker vehicle assigned to satisfy the pickup or drop off request, to autonomous smart locker vehicle and the user device (Rephlo [0055] request data transmitted to unmanned vehicle; [0056] control center may select an available unmanned vehicle; [0073] unmanned vehicle beings a delivery process and sends a notification to client device; [0075] unmanned vehicle may display identifiers to allow a consumer to recognize the unmanned vehicle); 
transmitting, by the central control system, the route data corresponding to the at least one route to the autonomous smart locker vehicle (Rephlo [0044] navigation system may be updated with current traffic, weather, and may adjust travel routes based on such conditions; [0070] unmanned vehicle may change its route based on consumer’s current location); and 
transmitting, by the central control system, a request to unlock or lock an assigned locker compartment within the autonomous smart locker vehicle based on an automated unlock request from the user device and satisfaction of enhanced smart locker compartment access requirements (Rephlo [0076] wait for consumer interaction to initiate an authentication process; [0077] use a combination of information to verify the consumer; [0080] client device may communicate input authentication data; [0082], [0113] after consumer identity has been verified, chamber may unlock; [0109] compare inputs to profile data for authentication),
Regarding the following limitation, Rephlo discloses wherein the locker compartments are configured with:
sensor monitors (Rephlo [0063]-[0064] unmanned vehicle may respond to status inquiries to determine if there is a malfunction or tampering), and
motion sensors (Rephlo [0041] sensor system includes accelerometer, gyroscope, altimeter, temperature, wind, and the like)
However, Rephlo does not disclose wherein the locker compartments contain the following features, but Abhyanker does:
refrigeration mechanism (Abhyanker [0115]-[0116], [0491] interior of the storage compartment may be temperature controlled via the temperature control module e.g. heated, cooled, kept at a certain humidity), 
heating mechanisms (Abhyanker [0115]-[0116], [0491] interior of the storage compartment may be temperature controlled via the temperature control module e.g. heated, cooled, kept at a certain humidity), 
temperature control mechanisms (Abhyanker [0115]-[0116], [0491] interior of the storage compartment may be temperature controlled via the temperature control module e.g. heated, cooled, kept at a certain humidity), and
humidity sensors (Abhyanker [0115]-[0116], [0491] interior of the storage compartment may be temperature controlled via the temperature control module e.g. heated, cooled, kept at a certain humidity). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the temperature controlled compartment of Abhyanker for the chamber of Rephlo (Rephlo [0031]). Both the temperature controlled compartment of Abhyanker and the chamber of Rephlo are known in the unmanned delivery vehicle art for being able to carry a delivery item. Thus, the simple substitution of one known element in the art of unmanned delivery vehicles for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Rephlo’s system with the improved functionality to safely transport a wider variety of items that may be more vulnerable to damage, such as certain stock certificates and bank notes, where condensation inside the chamber may cause older inks or paper to deteriorate if temperature and humidity are not regulated.

Claim 7. 
Rephlo in view of Abhyanker teaches all the elements of claim 6, as shown above. Additionally, Rephlo discloses: 
unlocking, a locking mechanism coupled to a compartment door of the autonomous smart locker vehicle and the assigned locker compartment based on receipt of the request to unlock the assigned locker compartment (Rephlo [0077] authentication process may authenticate the consumer’s identity; [0082] after consumer identity has been verified, chamber may unlock; [0031] compartments; [0036], [0082], [0110], [0113] component may comprise a locking mechanism to lock a payload inside).

Claim 8. 
Rephlo in view of Abhyanker teaches all the elements of claim 6, as shown above. Additionally, Rephlo discloses: 
transmitting, by the central control system, authentication data corresponding to the user device to the autonomous smart locker vehicle (Rephlo [0055] request data transmitted to unmanned vehicle; [0113] verification result may be transmitted to unmanned vehicle to unlock access to the payload; [0077], [0082] authenticate consumer and unlock chamber).

Claim 9. 
Rephlo in view of Abhyanker teaches all the elements of claim 6, as shown above. Additionally, Rephlo discloses: 
transmitting, by the central control system, route instructions to the autonomous smart locker vehicle based on a pickup and drop off schedule (Rephlo [0044] navigation system may be updated with current traffic, weather, and may adjust travel routes based on such conditions; [0070] unmanned vehicle may change its route based on consumer’s current location).

Claim 10. 
Rephlo in view of Abhyanker teaches all the elements of claim 9, as shown above. Additionally, Rephlo discloses: 
adjusting, by the central control system, one or more route configuration based on an adjustment to the pickup and drop off schedule (Rephlo [0044] navigation system may be updated with current traffic, weather, and may adjust travel routes based on such conditions; [0070] unmanned vehicle may change its route based on consumer’s current location).

Claim 11. 
Rephlo in view of Abhyanker teaches all the elements of claim 1, as shown above. Additionally, Rephlo discloses: 
wherein the customized route requirement criteria is any one or more of 
route congestion (Rephlo [0044] navigation system may be updated with current traffic conditions and adjust travel routes based on such conditions; [0052] traffic conditions may determine the type of unmanned vehicle), 
route time (Rephlo [0050] consumer may request delivery as soon as possible), 
route distance (Rephlo [0073] if a specified delivery location is not appropriate the unmanned vehicle may land, park, or dock in an appropriate location within a predetermined distance), 
safety criteria (Rephlo [0074] appropriate delivery locations provide a safe area in relation to humans, animals, and property), 
route optimization criteria (Rephlo [0050] request may specify a time for delivery, as soon as possible, or schedule delivery; [0052] speed of delivery may determine the type of vehicle used), 
autonomous vehicle criteria (Rephlo [0052] traffic conditions may determine the type of unmanned vehicle; [0053] local regulations may determine the type of unmanned vehicle), or 
person manned vehicle criteria (Rephlo [0092] investigation vehicle sent to a tampering event may be manned).

Claim 12. 
Rephlo in view of Abhyanker teaches all the elements of claim 1, as shown above. Additionally, Rephlo discloses: 
reserving, by the server device, a compartment of the smart locker vehicle (Rephlo [0050] consumer may schedule delivery for a specific time and date).

Claim 13. 
Rephlo in view of Abhyanker teaches all the elements of claim 1, as shown above. Additionally, Rephlo discloses: 
wherein the target location is a location within a proximal distance from a user device (Rephlo [0049] location tracking delivery).

Claim 14. 
Rephlo in view of Abhyanker teaches all the elements of claim 1, as shown above. Additionally, Rephlo discloses wherein the central control subsystem is further configured to: 
generate, by the at least one server, the automated route and a schedule comprising more than one target location over a defined period of time (Rephlo [0050] request may specify a time for delivery, as soon as possible, or schedule delivery).

Claim 15. 
Rephlo in view of Abhyanker teaches all the elements of claim 1, as shown above. Additionally, Rephlo discloses wherein the central control subsystem is further configured to: 
authenticate, by the at least one server, the user device and at least one other user device simultaneously (Rephlo [0049] location tracking delivery may track the consumer’s client device and authenticate via on-board computer of the consumer’s vehicle).

Claim 16. 
Rephlo in view of Abhyanker teaches all the elements of claim 1, as shown above. Additionally, Rephlo discloses wherein the central control subsystem is further configured to: 
execute a map application communicatively coupled to the central control subsystem to implement the automated route (Rephlo [0044] navigation system may be updated with current traffic, weather, and may adjust travel routes based on such conditions; [0070] unmanned vehicle may change its route based on consumer’s current location).

Claim 17. 
Rephlo in view of Abhyanker teaches all the elements of claim 1, as shown above. Additionally, Rephlo discloses wherein the central control subsystem is further configured to: 
notify the user device or another user device upon occurrence of an event (Rephlo [0073] unmanned vehicle begins a delivery process and sends a notification to the client alerting that unmanned vehicle is near the delivery location).

Claim 18. 
Rephlo in view of Abhyanker teaches all the elements of claim 17, as shown above. Additionally, Rephlo discloses: 
wherein the event is at least one of an unlocking of the locking mechanism, a locking of the locking mechanism, an arrival of the automated smart locker vehicle at the target location, or a departure of the automated smart locker vehicle from the target location (Rephlo [0073] unmanned vehicle begins a delivery process and sends a notification to the client alerting that unmanned vehicle is near the delivery location).

Claim 20. 
Rephlo in view of Abhyanker teaches all the elements of claim 1, as shown above. Additionally, Rephlo discloses: 
a network application configured to identify the autonomous smart locker vehicle, the user device, other autonomous smart locker vehicles, and other user devices executing applications configured to communicate with the central control system (Rephlo [0024] network connected to at least one client device, a control center, a financial institution, and at least one unmanned vehicle; [0025] client device may be connected to a network; [0027] control center may be in connected to the network; [0029] network receives data from one device and sends it to another device; [0033] each component may communicate bidirectionally with other system components through the network).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rephlo in view of Abhyanker further in view of Byers et al. (U.S. P.G. Pub. 2016/0235236 A1), hereinafter Byers.

Claim 19. 
Rephlo in view of Abhyanker teaches all the elements of claim 1, as shown above. However, Rephlo does not disclose the following limitation, but Byers does: 
wherein the locker compartments are configured with adjustable dimensions and weight detection capabilities, wherein the adjustable dimensions comprise expanded locker compartments or retracted locker compartments (Byers [0021], [0032], [0052], [0075] adjust the size and number of compartments; [0061] weight sensor on the internal compartment).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include adjustable dividers inside a compartment and a weight sensor as taught by Byers in the compartment of Rephlo, since the claimed invention is merely a combination of old elements in the art of unmanned delivery, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Rephlo’s system with the improved functionality to maximize the utilization of the available space by creating adjustable compartments that allow a single vehicle to service multiple recipients.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628